         Case 1:19-cv-01208-CG Document 19 Filed 05/11/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MICHAEL RAY CHAVEZ,
                           Plaintiff,

v.                                                            CV No. 19-1208 CG


ANDREW SAUL, Commissioner of the
Social Security Administration,

                           Defendant.

              ORDER GRANTING IN PART UNOPPOSED MOTION FOR
                     EXTENSION OF TIME TO FILE BRIEFS

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Extension

of Time to File Briefs (the “Motion”), (Doc. 18), filed May 11, 2020. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED IN PART.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand shall be filed no

later than May 18, 2020, Defendant’s Response shall be filed no later than July 17,

2020, and Plaintiff may file a Reply no later than July 31, 2020.

      IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
